DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6-8, and 11-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Figge et al. (US 2008/0038090).
Claim 1: Figge et al. provides a tolerance compensation arrangement (2,4,6; figure 8, paragraphs 0021-0046; claim 1) for fastening a first component (figure 8, B) to a second component (figure 8, A) with automatic compensation of tolerances in the spacing between the first component and the second component (paragraph 0001), comprises the following features: 
a.	a base element (2; figures 1-4, paragraph 0023; “ the base unit consists of a threaded nut 10, a blind rivet 12, and a retainer 14”) which comprises a first metal element (10; figure 2, paragraphs 0023 and 0008, "metal material, in particular steel") having a first inner thread (16, figure 2, paragraph 0023) and a second metal element (18 and G2; figures 8 and 9; paragraphs 0008 and 0024) having a second inner thread (14, 18, and G2; figures 2, 8 and 9; paragraph 0024, "The shank 18 is provided with an internal thread ... "),which elements are spaced apart from one another along a longitudinal axis of the base element (10 and 14; figures 2 and 8; paragraph 0026; the nut 10 and shank 18 are spaced apart from the flange 20), and
b.	an adjustment unit (4; figures 5 and 6; paragraph 0022, "adjusting unit 4") which comprises a threaded sleeve (40; figures 5 and 6; paragraph 0029, "threaded sleeve 40") made of metal (paragraph 0008) and having an outer thread (66; figure 6; paragraph 0033, "left-hand external thread 66") and comprises a dragging unit (36; figure 6; paragraphs 0029 and 0037, "driving bush 36", " coupled connection between the driving bush 36 and the screw 8") at least partially arranged in the threaded sleeve, wherein the outer thread (66, together), forms a first thread pairing of a first thread direction ( G1; claim 1), with the first inner thread of the first metal element (10) of the base element, wherein
c.	a fastening screw (8; figures 8 and 9, paragraph 0046) which is insertable through an opening of the base unit and the adjustment unit (paragraph 0046), can be screwed into the second inner thread of the second metal element (18; label 14 in Fig. 9) of the base element via a second thread pairing of a second thread direction opposite to the first thread direction (G2; claim 1) and can be connected to the adjustment unit via the dragging unit through a releasable dragging connection so that, during the rotation of the fastening screw the adjustment unit co-rotates and is thereby moved into abutment with the first component (B; figures 5 and 9; paragraph 0046; claim 1).
Claim 4: Figge et al. provides the base element (2) comprises a first end with a first inner diameter  (Fig. 2; 10 and 16) and an opposite second end with a second inner diameter (18) being smaller than the first inner diameter, wherein the first metal element (10) is arranged adjacent to the first end and the second metal element (18) is arranged adjacent to the second end (Fig. 2).
Claim 6: Figge et al. provides the first (10) and the second metal element (18) are a first and a second nut (Fig. 2; paragraph [0023]).
Claim 7: Figge et al. provides the dragging unit (36, Fig. 6) comprises a dragging element (36), as well as an abutting disc (38), wherein the dragging element (36) is retained in the threaded sleeve (40) by means of a press-fit (paragraph [0035]).
Claim 8: Figge et al. provides the dragging element (36) comprises a first and a second axial end (Fig. 5-6), wherein the first axial end is arranged flush with a first side of the abutting disc (38) and a second side of the abutting disc opposite to the first side abuts with the threaded sleeve (40, Fig. 5).
Claim 11: Figge et al. provides the dragging element (36) comprises at least one first guiding element (52, Fig. 6), with which a correctly positioned arrangement of the dragging element in the adjustment unit and thus also in the base element is realizable (Fig. 5,8).
Claim 12: Figge et al. provides a first component (A) in combination with a tolerance compensation (6, Fig. 8) arrangement according to claim 1, wherein the tolerance compensation arrangement is screwed into the first component (Fig. 8).
Claim 13: Figge et al. provides a first (A) and a second component (B), which are fastened to each other via the tolerance compensation arrangement (Fig. 9) according to claim 1 and by means of a fastening screw (8, Fig. 9).
Claim 14: Figge et al. provides a manufacturing method for a tolerance compensation arrangement according to claim 1, comprising the following steps: 
a. providing a base element (2), which comprises a first metal element (10) with a first inner thread (16) and a second metal element (18) with a second inner thread (paragraph [0022-0024;0008], b. providing an adjustment unit (4), which comprises a threaded sleeve (40) made of metal with an outer thread (66) and a dragging unit (36, Fig. 5-6; paragraph [0029;0008]), then c. screwing the threaded sleeve (40) into the first metal element (10, Fig. 9), wherein the outer thread (66) forms a first thread pairing of a first thread direction with the first inner threading of the first metal element (10) of the base element (Fig. 9). 
Claim 15: Figge et al. provides the step of providing the base element comprises:
d. arranging the first metal element (10) adjacent to a first end of the base element (2; Fig. 1).
Claim 16: Figge et al. provides the step of providing the adjustment unit (4) comprises: e. providing the threaded sleeve (40) and a dragging unit (36) comprising an abutting disc (38); and a dragging element (36, Fig. 6). 
Claim 17: Figge et al. provides the further step: f. pressing the dragging element (36) into the threaded sleeve (40) which is screwed into the first metal element (10), so that an abutting disc (38) with a first side is flush with a first end of the dragging element and is with a second side opposite to the first side in contact with the threaded sleeve (Fig.5, 9).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Figge et al. (US 2008/0038090).
Claim 2: Figge et al. provides in which the base element (2, which includes 14) at least partially surrounds the first (10) and the second metal element (12/18/20) in such a manner, that the first and the second metal element in the base element are arranged rotationally fixed (Fig.1; paragraph [0025]); but fails to explicitly disclose the base element preferably consists of plastic.
Figge et al. discloses the claimed invention except for the base element preferably consists of plastic, It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the base element consist of plastic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Figge et al. (US 2008/0038090) in view of Burger (WO 2010022841).
Claim 5: Figge et al. fails to disclose the base element comprises a first lateral opening for the receiving of the first metal element and/or a second lateral opening for the receiving of the second metal element, wherein the first and the second lateral opening are preferably arranged axially above of each other.
However, Burger teaches a second lateral opening (16, Fig. 13a-13c) for the receiving of the second metal element (5).
Therefore, it would have been obvious to modify the base element provided by Figge et al. to include the second lateral opening as taught by Burger because it is prima facie obvious to combine prior art elements by known methods to achieve predictable results (MPEP 2143 (A)).
Allowable Subject Matter
Claims 3, 9-10, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda J Kreiling whose telephone number is (571)272-6091. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Kreiling/Examiner, Art Unit 3726                                                                                                                                                                                                        5/17/22

/JASON L VAUGHAN/Primary Examiner, Art Unit 3726